IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs May 24, 2011

               STATE OF TENNESSEE v. JEREMY MCMILLON

                   Appeal from the Criminal Court for Hamilton County
                        No. 265349     Barry A. Steelman, Judge



                 No. E2010-01091-CCA-R3-CD - Filed September 22, 2011


Appellant, Jeremy McMillon, was indicted by the Hamilton County Grand Jury for first
degree murder and felony murder. At the conclusion of a jury trial, Appellant was convicted
of first degree murder. As a result, he was sentenced to life in prison. After the denial of a
motion for new trial, Appellant appealed, presenting the following issues for our review: (1)
whether the testimony of accomplice Cory Haden was sufficiently corroborated; (2) whether
the trial court erred in admitting the introduction of testimony about a bullet found during the
autopsy into evidence; (3) whether the evidence was sufficient to support the conviction; and
(4) whether the trial court erred by refusing to grant a new trial on the basis of newly
discovered evidence. After a thorough review of the record, we determine: (1) that the
evidence was sufficient to support the conviction; (2) that if the jury determined Mr. Haden
was an accomplice, his testimony was sufficiently corroborated; (3) that the trial court did
not err in admitting testimony about a bullet found during the autopsy into evidence as an
exception to the hearsay rule; and (4) that the trial court properly denied the motion for new
trial on the basis of newly discovered evidence. Accordingly, the judgment of the trial court
is affirmed.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER and
D. K ELLY T HOMAS, J R., JJ., Joined.

Donna Miller, Chattanooga, Tennessee, for the appellant, Jeremy McMillon.

Robert E. Cooper, Jr., Attorney General and Reporter, Cameron L. Hyder, Assistant Attorney
General; William H. Cox, III, District Attorney General, and Boyd Patterson, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                                    OPINION

                                              Factual Background

        In August of 2007, Appellant, an individual named Eric Carter, and Lemario Rashard
Branham were indicted for the offenses of felony murder1 and premeditated murder for their
involvement in the death of Larry Lebron Parks. Prior to trial, Co-defendant Branham pled
guilty in a best interest plea to voluntary manslaughter. Co-defendant Carter pled guilty to
second degree murder.

       A jury trial was held in March of 2009. At trial, the State’s star witness was Corey
Haden, the cousin of Co-defendant Eric Carter. Mr. Haden admitted at trial that his
testimony at trial was inconsistent with his testimony at a prior preliminary hearing. Mr.
Haden stated that he had made mistakes in his earlier testimony. At the time of the incident
involved, Mr. Haden was a juvenile. According to Mr. Haden, on the evening of March 7,
2007, he was at a cousin’s home recording some songs in a recording studio. Around 8:00
p.m., Mr. Carter arrived and told Mr. Haden that he was going to go to the “front store,” a
convenience store and gas station in the East Lake section of Chattanooga, Tennessee. Mr.
Carter asked Mr. Haden if he wanted to join him. Mr. Carter was driving his champange-
colored Ford Expedition.

        When they arrived at the store there were a lot of people hanging out. Mr. Haden’s
brother was there. Mr. Haden got out of the vehicle to visit with his brother. Mr. Haden saw
Appellant pull up in a red Pontiac Grand Am. Appellant approached Mr. Carter and said that
he “heard” Mr. Carter’s “car got shot up.” Appellant asked Mr. Carter if he wanted to “do
something about it.” Mr. Carter told Appellant he wanted to “ask the dude named Peyton
why he shoot [sic] up my car.” Appellant told Mr. Carter he was a “pussy” and a “bitch” that
“let the n_____ shoot your car up and ain’t going to do nothing about it.” The men seemed
to get into an argument about the issue. Finally, Mr. Carter told Appellant to follow him.
Appellant never rode in Mr. Carter’s vehicle.

       At trial, Mr. Haden testified that Appellant was mad about an incident that had
happened a few weeks prior during which one of his friends was shot in the face by someone
in Eastdale. Appellant had made it known that he was out to “get” the people responsible for
the shooting.



        1
           The indictment for felony murder was dismissed prior to trial on motion of Appellant and co-defendants after
the State conceded that there was no proof of an underlying felony.

                                                         -2-
        At that time, Mr. Carter drove his Expedition to “Mr. G’s” house. Mr. Haden rode
with him in the vehicle along with two other individuals; they were followed by Appellant
and Lemario Branham in the red Pontiac. Mr. Carter got out, went inside, and returned with
a rifle. The two cars traveled quickly down a side street off of Gillespie before stopping.
Mr. Branham and Appellant exited their vehicle and walked up to Mr. Carter’s Expedition.
Mr. Branham had a handgun. Mr. Branham, Appellant, and Mr. Carter went down the hill
on foot. Mr. Haden stayed back at the vehicle and could not see them anymore.

       Mr. Haden heard gunshots from at least two different guns. Mr. Haden asked Mr.
Carter what was going on down there. Mr. Carter told him not to worry about it. Mr.
Branham and Appellant ran back up the hill. The two unidentified men who were riding with
Mr. Carter hopped out of his car and into Appellant’s car before they sped off. Mr. Haden
did not see a gun in Appellant’s hand.

       The two vehicles traveled back to “Mr. G’s” house where Mr. Haden saw Appellant
getting out of the vehicle with an AK-47 assault rifle. According to Mr. Haden, Appellant
bragged, “I hit one of them n_____s, one of them n_____s dropped.” Mr. Haden described
Appellant as “happy” and “excited.” Mr. Haden was able to identify Appellant in a lineup.

        Gregory Guillroy, or “Mr. G,” testified that he saw Mr. Carter on the night of the
incident. Mr. Carter drove his vehicle to the house that night to get a gun. He was
accompanied by a red car. Mr. Carter handed “Mr. G” an assault rifle that was still hot.
Another person handed a handgun to Mr. Carter in a plastic bag. Mr. Guillroy testified that
he later gave the assault rifle to Mr. Carter’s father. Mr. Guillroy testified that he did not see
Appellant at his house that night.

        Mr. Guillroy recalled that Mr. Haden was sitting in the passenger seat of Mr. Carter’s
vehicle and there were four people in the red car. One of the men in the red car got out and
threw something in the drainage ditch. Officers later recovered a live .223 round in the
drainage ditch during the investigation. They also found a .380 semi-automatic handgun in
a plastic bag in Mr. Guillroy’s backyard and a .260 caliber bolt-action rifle in the front yard.

        Charlie Jefferson, a friend of the victim, testified at trial. Mr. Jefferson was with the
victim on the night of the incident. The two decided to walk to the store for a quart of beer
to split. They heard gunshots, and Mr. Jefferson instructed his friend to “get down.” The
men tried to run hand in hand to the “corner” and “hide.” The victim let go of Mr.
Jefferson’s hand, and the two men fell to the ground. When the shots ended, Mr. Jefferson
found his friend lying in a ditch “all twisted.” Mr. Jefferson stated that the bullets came from
the hill and were “flying everywhere.” Mr. Jefferson testified that there were some “young
guys” standing in the street before the shooting started.

                                               -3-
       Fingerprints were lifted from the Expedition that matched the fingerprints of Mr.
Carter, Mr. Branham, Mr. Haden, and Appellant. Appellant’s fingerprints were located near
gunshot residue primer that was found on the Expedition on the passenger-side doorframe
and armrest. Appellant’s prints were on the inside and outside of the passenger side door.
At the scene, authorities found twelve .223 shell casings and three .380 shell casings. The
assault rifle was not located.

      Several other witnesses came forward that were able to testify that a tan SUV and red
car were seen on the night of the crime driving quickly down the street.

        Mary Goolsby, a pathologist, testified that the victim suffered a gunshot wound to the
chest. The victim was not dead on arrival at the hospital but later died as a result of the
gunshot wound. The bullet entered the victim’s body through his back, split his spinal cord
in two, passed through his liver, his right lung, and exited the body through the chest. Marie
McGee, a forensic technician who assisted in the autopsy of the victim, testified at trial. She
testified that a bullet was found during the victim’s autopsy and the bullet must have fallen
out of the victim’s clothing. The bullet was identified as a .223 caliber bullet. There was
testimony from a firearms expert that the .223 caliber bullet could not have been fired from
the rifle that was recovered from Mr. Guillroy’s yard.

       Appellant called Carol Pilcher, Appellant’s aunt, to testify. At the time of the
incident, Ms. Pilcher recalled that Appellant had been staying with her for a few weeks. On
the evening of the incident, Appellant came home between 8:30 p.m. and 9:00 p.m. Ms.
Pilcher remembered the time because the Jeopardy television show had concluded. Ms.
Pilcher admitted that she had a prior felony for a forged check.

       At the conclusion of the proof, the jury found Appellant guilty of first degree murder.
Appellant filed a motion for new trial and several amendments. After a hearing, the trial
court denied the motion for new trial. A timely notice of appeal followed. On appeal,
Appellant argues that the evidence was insufficient, that the accomplice testimony was
uncorroborated, that the trial court improperly allowed the State to introduce testimony about
the bullet found during the autopsy of the victim, and that the trial court erred by denying the
motion for new trial despite the introduction of new evidence.

                                           Analysis

                                 Sufficiency of the Evidence

      Appellant argues on appeal that the evidence was insufficient to support the
conviction. Specifically, Appellant contends that there was “absolutely no evidence to

                                              -4-
corroborate the testimony of Corey Haden, an uncharged accomplice, and . . . no evidence
of the requisite mens rea of premeditation . . . .” The State disagrees.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered
by a jury and “approved by the trial judge, accredits the testimony of the” State’s witnesses
and resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d
253, 259 (Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the
accused is originally cloaked with a presumption of innocence, the jury verdict of guilty
removes this presumption “and replaces it with one of guilt.” State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests with the defendant to
demonstrate the insufficiency of the convicting evidence. Id. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R. App.
P. 13(e); Harris, 839 S .W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences
that may be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is
precluded from re-weighing or reconsidering the evidence when evaluating the convicting
proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews,
805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may not substitute our own
“inferences for those drawn by the trier of fact from circumstantial evidence.” Matthews,
805 S.W.2d at 779. Further, questions concerning the credibility of the witnesses and the
weight and value to be given to evidence, as well as all factual issues raised by such
evidence, are resolved by the trier of fact and not the appellate courts. State v. Pruett, 788
S.W.2d 559, 561 (Tenn. 1990). “The standard of review ‘is the same whether the conviction
is based upon direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        The identity of the perpetrator is an essential element of any crime. State v.
Thompson, 519 S.W.2d 789, 793 (Tenn. 1975). However, the identification of the defendant
as the person who committed the crime is a question of fact for the trier of fact. See State v.
Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993).

      First degree murder is described as “[a] premeditated and intentional killing of
another; . . . .” T.C.A. § 39-13-202(a). Tennessee Code Annotated section 39-13-202(d)
provides that:


       “[P]remeditation” is an act done after the exercise of reflection and judgment.
       “Premeditation” means that the intent to kill must have been formed prior to

                                              -5-
       the act itself. It is not necessary that the purpose to kill pre-exist in the mind
       of the accused for any definite period of time. The mental state of the accused
       at the time the accused allegedly decided to kill must be carefully considered
       in order to determine whether the accused was sufficiently free from
       excitement and passion as to be capable of premeditation.

       An intentional act requires that the person have the desire to engage in the conduct or
cause the result. T.C.A. § 39-11-106(a)(18). Whether the evidence was sufficient depends
entirely on whether the State was able to establish beyond a reasonable doubt the element of
premeditation. See State v. Sims, 45 S.W.3d 1, 7 (Tenn. 2001); State v. Hall, 8 S.W.3d 593,
599 (Tenn. 1999). Whether premeditation is present is a question of fact for the jury, and it
may be inferred from the circumstances surrounding the killing. State v. Young, 196 S.W.3d
85, 108 (Tenn. 2006); see also State v. Suttles, 30 S.W.3d 252, 261 (Tenn. 2000); State v.
Pike, 978 S.W.2d 904, 914 (Tenn. 1998).

        Premeditation may be proved by circumstantial evidence. See, e .g., State v. Brown,
836 S.W.2d 530, 541-42 (Tenn. 1992). Our supreme court has identified a number of
circumstances from which the jury may infer premeditation: (1) the use of a deadly weapon
upon an unarmed victim; (2) the particular cruelty of the killing; (3) the defendant’s threats
or declarations of intent to kill; (4) the defendant’s procurement of a weapon; (5) any
preparations to conceal the crime undertaken before the crime is committed; (6) destruction
or secretion of evidence of the killing; and (7) a defendant’s calmness immediately after the
killing. See Pike, 978 S.W.2d at 914-15; State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997).
This list, however, is not exhaustive and serves only to demonstrate that premeditation may
be established by any evidence from which the jury may infer that the killing was done “after
the exercise of reflection and judgment.” T.C.A. § 39-13-202(d); see Pike, 978 S.W.2d at
914-15; Bland, 958 S.W.2d at 660.

       One learned treatise states that premeditation may be inferred from events that occur
before and at the time of the killing:

       Three categories of evidence are important for [the] purpose [of inferring
       premeditation]: (1) facts about how and what the defendant did prior to the
       actual killing which show he was engaged in activity directed toward the
       killing, that is, planning activity; (2) facts about the defendant’s prior
       relationship and conduct with the victim from which motive may be inferred;
       and (3) facts about the nature of the killing from which it may be inferred that
       the manner of killing was so particular and exacting that the defendant must
       have intentionally killed according to a preconceived design.



                                              -6-
2 Wayne R. LaFave, Substantive Criminal Law § 14.7(a) (2d ed. 2003).

       We agree with Appellant that convictions may not be based solely upon the
uncorroborated testimony of accomplices. See State v. Robinson, 971 S.W.2d 30, 42 (Tenn.
Crim. App. 1997). However, Tennessee law requires only a modicum of evidence in order
to sufficiently corroborate such testimony. See State v. Copeland, 677 S.W.2d 471, 475
(Tenn. Crim. App. 1984). More specifically, precedent provides that:

       The rule of corroboration as applied and used in this State is that there must be
       some evidence independent of the testimony of the accomplice. The
       corroborating evidence must connect, or tend to connect the defendant with the
       commission of the crime charged; and, furthermore, the tendency of the
       corroborative evidence to connect the defendant must be independent of any
       testimony of the accomplice. The corroborative evidence must[,] of its own
       force, independently of the accomplice’s testimony, tend to connect the
       defendant with the commission of the crime.

State v. Griffis, 964 S.W.2d 577, 588-89 (Tenn. Crim. App. 1997) (quoting Sherrill v. State,
321 S.W.2d 811, 815 (Tenn. 1959)). In addition, our courts have stated that:

       The evidence corroborating the testimony of an accomplice may consist of
       direct evidence, circumstantial evidence, or a combination of direct and
       circumstantial evidence. The quantum of evidence necessary to corroborate
       an accomplice’s testimony is not required to be sufficient enough to support
       the accused’s conviction independent of the accomplice’s testimony nor is it
       required to extend to every portion of the accomplice’s testimony. To the
       contrary, only slight circumstances are required to corroborate an accomplice’s
       testimony. The corroborating evidence is sufficient if it connects the accused
       with the crime in question.

Id. at 589 (footnotes omitted). Furthermore, we note that the question of whether an
accomplice’s testimony has been sufficiently corroborated is for the jury to determine. See
id. at 588; State v. Maddox, 957 S.W.2d 547, 554 (Tenn. Crim. App. 1997).

       When the evidence at trial is clear and undisputed that a witness participated in the
crime, the trial court is required to declare that witness an accomplice as a matter of law and
properly instruct the jury regarding corroboration of accomplice testimony. State v. Lawson,
794 S.W.2d 363, 369 (Tenn. Crim. App. 1990). When the evidence of whether a witness is
an accomplice is unclear, however, it becomes a question of fact for the jury to determine
whether the witness is an accomplice. Id.; State v. Green, 915 S.W.2d 827, 831-32 (Tenn.

                                              -7-
Crim. App. 1995). If the jury determines the witness is an accomplice, they must also
determine whether there is corroborating evidence to support the witness’s testimony. Id.

        During the trial herein, there was testimony from Officer Scott Bales indicating that
Mr. Haden was never charged during the investigation because he was not considered an
accomplice. At the conclusion of the testimony and prior to the jury charge, there was
discussion as to whether Mr. Haden was an accomplice. The trial court held that the
determination of whether Mr. Haden was an accomplice was a question for the jury. The
trial court instructed the jury as to their duty as part of the jury instructions, informing the
jury if they determined that Mr. Haden was an accomplice, his testimony had to be
sufficiently corroborated.

       The jury could have determined that Mr. Haden was not an accomplice. If that was
the case, then it was unnecessary for his testimony to be corroborated. If the jury determined
that Mr. Haden was an accomplice, we conclude that the record contains independent
evidence that corroborated his testimony implicating Appellant. Mr. Haden testified that
Appellant was involved in the crime and drove a red Pontiac the night of the incident. There
were multiple witnesses who testified that they saw a red car following a champagne-colored
Expedition after hearing gunshots in the area. Further, Appellant’s fingerprints were located
in the Expedition near the gunshot residue primer. While “Mr. G” did not recall seeing
Appellant at his home that night, he did recall seeing a red Pontiac with at least four
passengers inside.

        Moreover, in a light most favorable to the State, a rational trier of fact could have
found Appellant guilty of first degree murder based on the facts entered into evidence at trial.
In the case at hand, the jury concluded that Appellant acted with premeditation when killing
the victim. Several of the circumstances listed by our supreme court from which a trier of
fact can infer premeditation were present in the facts presented to the jury. Appellant
approached Mr. Carter and suggested retaliation against someone for previous incidents and
that he was “ready to do these n_____s.” Appellant followed Mr. Carter to “Mr. G’s” house
to get guns, then followed Mr. Carter to the scene of the crime. Appellant exited his car and
went over the hill where multiple gunshots were heard, placing himself in the vicinity of the
crime. The victim was seemingly unarmed. In addition, immediately after the murder,
Appellant got into his car with several other men and rode back to “Mr. G’s,” where he
bragged about the killing, saying that he was responsible for one of them being “dropped.”
This showed calmness immediately after the shooting. The gun used to commit the crime was
not located. “Mr. G” claimed that he gave the “hot” assault rifle to Mr. Carter’s father. Also,
Appellant’s fingerprints were also found on the Expedition near the gunshot residue primer.




                                              -8-
        As stated above, the trier of fact determines the credibility of the witnesses, any issues
of fact, and the weight to be given the evidence presented at trial. Pruett, 788 S.W.2d at 561.
The jury clearly found that Appellant acted both intentionally and with premeditation when
the victim was shot and discredited Appellant’s alibi testimony. We conclude that when the
evidence is viewed in a manner that favors the State, there is sufficient evidence to support
the jury’s verdict with regard to the first degree murder conviction.

                                Admission of Bullet Testimony

        Next, Appellant insists that the State failed to establish a proper chain of custody and
that the trial court erred in admitting testimony about the bullet found during the autopsy of
the victim. Specifically, Appellant argues that the bullet was not properly authenticated
under Tennessee Rule of Evidence 901(a) and, as such, the State should not have been
allowed to suggest that this was the bullet that killed the victim. The State argues that
Appellant waived the issue for failure to present it in a motion for new trial. In the
alternative, the State contends that the bullet was not tangible evidence and was not admitted
as an exhibit and, therefore, there was no requirement that the bullet be properly
authenticated by the State.

        At the outset, we note that contrary to the State’s assertion, Appellant properly raised
this issue in an amended motion for new trial. Specifically, Appellant argued that “[t]he trial
court erred in failing to suppress evidence regarding the finding of a bullet and in excluding
it from evidence.” Additionally, Appellant stated in his motion that the trial court “erred in
allowing witness Goolsby to testify RE: when, where, and how the bullet fragment was
recovered in the autopsy room.”

        Prior to trial, Appellant sought to exclude the introduction into evidence of a .223
caliber bullet found during the autopsy of the victim. The trial court reserved ruling on the
matter. At trial, Appellant objected to the testimony of Dr. Goolsby about the bullet.
Appellant claimed the testimony was hearsay because Dr. Goolsby was not there when the
bullet was found and was going to reference a postmortem examination worksheet that was
prepared by someone else, Marie McGee, during her testimony about the cause of death. The
trial court determined that while the statement was hearsay, it was an exception under
Tennessee Rule of Evidence 803(6), records of regularly conducted activity. Further, the trial
court noted that Ms. McGee was available to testify and did ultimately testify.

        During the testimony of Dr. Goolsby, a picture of the bullet found during the autopsy
was entered into evidence for identification purposes. The bullet itself was never admitted
into evidence. Dr. Goolsby identified the picture as a picture of the .223 bullet “recovered
in the autopsy morgue at about the time that the decedent’s clothing was being processed by

                                               -9-
the autopsy tech.” Specifically, Dr. Goolsby read the following entry in the notes from the
autopsy that described the bullet as: “deformed, small-caliber, copper-jacketed, lead bullet.”
Later on in the notes was this statement: “[t]his bullet was discovered on the floor in the
morgue in the area below the body cart where this decedent’s clothing was removed from a
separate plastic bag to be laid out on a sheet and photographed. It is uncertain which item
of clothing contained this bullet.” Dr. Goolsby testified that she was unable to make a
determination as to whether this bullet killed the victim or from which piece of clothing the
bullet came.

         Ms. McGee testified that the bullet in question was discovered during the autopsy of
the victim. She also explained the cleaning protocol with regard to the morgue. The policy
is that the floors are wiped, cleaned, and “squeeged” between every autopsy. In other words,
the bullet came from the victim’s clothing and was not left behind by another autopsy.

         “[T]rial courts have broad discretion in determining the admissibility of evidence, and
their rulings will not be reversed absent an abuse of that discretion.” State v. McLeod, 937
S.W.2d 867, 871 (Tenn. 1996). Rule 901(a) of the Tennessee Rules of Evidence provides
that “[t]he requirement of authentication or identification as a condition precedent to
admissibility [of evidence] is satisfied by evidence sufficient to the court to support a finding
by the trier of fact that the matter in question is what its proponent claims.” The testimony
of a witness with knowledge “that a matter is what it is claimed to be” is sufficient. Tenn.
R. Evid. 901(b)(1). Once this foundation has been established, the “trier of fact then makes
the ultimate decision of whether the item is actually what it purports to be.” Neil P. Cohen
et al., Tennessee Law of Evidence § 9.01[2][a] (5th ed. 2005).

       Additionally, as stated correctly by Appellant, before tangible evidence may be
introduced, the party offering the evidence must either call a witness who is able to identify
the evidence or must establish an unbroken chain of custody. State v. Holloman, 835 S.W.2d
42, 46 (Tenn. Crim. App. 1992).

       In the case herein, the bullet at issue was never actually entered into evidence. In fact,
Appellant concedes this in his brief. Therefore, the bullet itself is not tangible evidence, as
argued by Appellant, and there was no need for authentication. State v. Scott, 33 S.W.3d
746, 760 (Tenn. 2000).

        Appellant also complains that the trial court improperly admitted testimony about the
bullet. While Appellant challenges the admission of this testimony and claims that the State
insisted that this was the bullet that killed the victim, he does not provide legal argument,
with the exception to his challenge to the chain of custody, to support his assertions.



                                              -10-
        Initially, we note that the admissibility of evidence is generally within the broad
discretion of the trial court. Absent an abuse of that discretion, the trial court’s decision will
not be reversed. State v. McLeod, 937 S.W.2d 867, 871 (Tenn. 1996). The rules of evidence
provide that “[h]earsay is not admissible except as provided by these rules or otherwise by
law.” Tenn. R. Evid. 802. Under Rule 803(6) of the Tennessee Rules of Evidence, a “data
compilation” is admissible hearsay if it is made by a person with knowledge and a business
duty to record the information. Tenn. R. Evid. 803(6). The statement must be written at or
near the time the information was encountered, and it must occur as part of a “regularly
conducted business activity.” Id. This foundation must be laid by a “custodian or other
qualified witness.” Id.

       In the case herein, after hearing testimony from Dr. Goolsby outside the presence of
the jury, the trial court determined the following:

       [T]he statement by the doctor that “This bullet was discovered on the floor in
       the morgue in the area below the body cart where the decedent’s clothing was
       removed from a separate plastic bag to be laid out on a sheet and
       photographed. It is uncertain which item of clothing contained this bullet,”
       that statement itself is a record of regularly conducted activity.

              There is hearsay, though, within that statement, which is that this tech
       told her that the tech - - the tech told the doctor that the tech discovered the
       bullet and then the doctor made the note about what she was told from the
       tech. That’s hearsay within hearsay under rule 805, . . . .

              And the hearsay rule itself does say that “a report of a condition from
       information transmitted by a person,” so if this tech is the person who
       transmitted the information to the doctor and the doctor makes the report, that
       falls within the hearsay exception of 803(6).

       We conclude that Dr. Goolsby’s testimony about the report was admissible under Rule
803(6) of the Tennessee Rules of Evidence. The report was completed during the autopsy
and both Dr. Goolsby and Ms. McGee who actually assisted in the autopsy, testified not only
about the creation of the report but the discovery of the bullet. There was no error in the
admission of testimony concerning the discovery of the bullet in question.

       Finally, the State did not, as argued by Appellant, claim that the bullet found during
the autopsy was the cause of the victim’s death. During closing arguments, the State urged
the jury to “use [their] common sense to determine whether . . . that was the bullet that



                                              -11-
actually killed [the victim].” The determination of whether that bullet was the one ultimately
responsible for the victim’s death was a matter left to the jury.

       Appellant is not entitled to relief on this issue.

       Denial of Motion for New Trial on the Basis of Newly Discovered Evidence

        Lastly, Appellant claims that the trial court improperly denied the motion for new trial
after he presented newly discovered evidence in the form of an affidavit from Co-defendant
Eric Carter in which Mr. Carter completely exonerated Appellant in the crime. Appellant
claims that if this testimony were available at trial, the result would have been different. The
State insists that the trial court properly denied the motion for new trial.

       In order to receive a new trial on the ground of newly discovered evidence, a
defendant must demonstrate: “(1) reasonable diligence in seeking the newly discovered
evidence; (2) materiality of the evidence;” and (3) the likelihood that the evidence would
change the outcome of the trial. State v. Nichols, 877 S.W.2d 722, 737 (Tenn. 1994) (citing
State v. Goswick, 656 S.W.2d 355, 358-60 (Tenn. 1983)). Additionally, the decision
regarding whether to grant or deny a motion for a new trial predicated on newly discovered
evidence “rests in the sound discretion of the trial court.” State v. Walker, 910 S.W.2d 381,
395 (Tenn. 1995). Moreover, the trial court is authorized to ascertain the “‘credibility of
newly discovered evidence for which the new trial is asked,’” and the motion should be
denied unless the court has assured itself that the testimony would be worthy of belief by the
jury. Id. (quoting Rosenthal v. State, 292 S.W.2d 1, 5 (Tenn. 1956)). When it appears that
the newly discovered evidence can have no other effect than to “discredit the testimony of
a witness at the original trial, contradict a witness’ statement or impeach a witness,” the trial
court should not order a new trial “unless the testimony of the witness who is sought to be
impeached was so important to the issue, and the evidence impeaching the witness was so
strong and convincing that a different result at trial would necessarily follow.” State v.
Rogers, 703 S.W.2d 166, 169 (Tenn. Crim. App. 1985).

        After the conclusion of the trial, defense counsel met with Appellant at the jail.
Appellant advised defense counsel that Mr. Carter wanted to meet with counsel to tell the
truth about the homicide. Counsel continued the hearing on the motion for new trial in order
to meet with Mr. Carter. Defense counsel drafted an affidavit after the meeting. In the
affidavit, Mr. Carter claimed that Appellant had nothing to do with the crime. In fact, Mr.
Carter claimed that there was a conspiracy between Mr. Haden, Mr. Branham, and Mr. Carter
to implicate Appellant as the sole perpetrator of the crime. Mr. Carter did not testify at the
hearing. After the hearing on the motion for new trial, the trial court noted that Mr. Carter
had essentially made four different statements over the course of three years with regard to

                                              -12-
the facts and circumstances of the crime. The trial court determined that Mr. Carter’s
testimony was “suspect at best and lacks any credibility at worst” because it contradicted
what Mr. Carter had subsequently alleged as the factual basis in his petition for post-
conviction relief.

        The trial court, as stated previously, is in the best position to judge the credibility of
the witnesses, and this Court must defer to the trial court’s credibility determinations on
appeal. Odom, 928 S.W.2d at 23. Thus, the trial court did not abuse its discretion in denying
the motion for new trial on the basis of newly discovered evidence. Appellant is not entitled
to relief on this issue.

                                          Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.




                                             ___________________________________
                                             JERRY L. SMITH, JUDGE




                                               -13-